Walton, J.
The question presented by the exceptions is whether the act of 1879, c. 107, changed the then existing law, so as to require the committee therein provided for, to make the assessment necessary for opening a road in an unincorporated township, instead of the county commissioners. We think it did not. The committee provided for by the act of 1879, is to view the route, hear the parties, and report whether the "judgment” of the county commissioners shall be in whole or in part affirmed ■ or reversed. We think the "judgment” here referred to is the judgment of the county commissioners in determining whether or not the way shall be located, altered or discontinued, as prayed for in the petition to them, and not to their judgmentin making the assessment necessary to open and build the road in case one is located. The act of 1879 substitutes a committee for a judge of the Supreme Court; and, in case of doubt, it is easy to see what the duties of the committee are by noticing what the duties of the judge previously were. He was to "allow, or disallow, the location, alteration or discontinuance, in whole or in part.” By the act of 1879 the judgment of a committee is substituted for that of the judge. We do not think it was the intention of the legislature to change the then existing law declaring- how the tax required to build a legally located way should be assessed. We think the assessment now, as before the passage of the act of 1879, is to be made under the provisions of c. 6, § 51, of the revised statutes. The presiding judge so ruled at nisi prius, and we think the ruling was correct.

Exceptions overruled.

Appleton, C. J., Daneorth, Yirghn, Peters and Libbey., JJ., concurred.